DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the new rejection made below in view of Mittal and Watanuki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0012898 to Mittal (“Mittal”) in view of US PG Pub 2012/0307146 to Watanuki (“Watanuki”).
Regarding claim 1, “A communication apparatus” reads on the remote display device that playback video using a smart phone device (abstract) disclosed by Mittal and represented in Fig. 1.

As to “receive, while another communication apparatus is reproducing a content stored in an external apparatus, an instruction and information from the another communication apparatus, the instruction being for causing the communication apparatus to obtain the content from the external apparatus and to reproduce the obtained content, and the information indicating a reproduction position of the content being reproduced by the another communication apparatus” Mittal discloses (¶0039, ¶0042) that the smart phone device (another communication apparatus) selects to play video content residing in memory buffer 134/web server 116 (external apparatus) as represented in Fig. 1 (elements 106, 134); (¶0044) when the user of the smart phone device selects project button, the system sends instruction to video browser client of the large video display device (communication apparatus) to start rendering and transmitting the selected video data to the large video display device as represented in Fig. 1 (elements 136, 104, 138, 100); (¶0044, ¶0076, ¶0077) the control browser proxy of the large display device, which is part of browser proxy model, further receives time/video frame information of the video stream being produced at the smart phone device.
As to “perform a reproduction preparation for the content, based on reception of the instruction; and control reproducing of the content so that the 
Mittal meets all the limitations of the claim except “determine whether the received instruction includes another instruction to reproduce the content based on the time taken for the reproduction preparation.”  However, Watanuki discloses (¶0076-¶0083) the moving image reproduction process where upon user’s instruction to start of moving image reproduction, the device determines if the elapsed time to reproduce an image is after moving image reproduction period or is not after (before) moving image reproduction period.
As to “control reproducing of the content so that the reproducing of the content is started from a reproduction position at a subsequent time from the reproduction position indicated by the received information based on time taken for the reproduction preparation in a case where it is determined that the another instruction is included, and control the reproducing of the content so that the 

Regarding claim 2, “The communication apparatus according to claim 1, wherein the instruction and the information indicating the reproduction position are included in a single message” Mittal discloses (¶0044) when the user of the smart phone device selects project button, the system sends instruction to video browser client of the large video display device to start rendering and transmitting the selected video data to the large video display device; (¶0044, ¶0076, ¶0077) 

Regarding claim 3, “The communication apparatus according to claim 1, wherein a second message including the information indicating the reproduction position is received after receipt of a first message including the instruction and before completion of the reproduction preparation” Mittal discloses (¶0044) after system instructing video browser client to start rendering and transmitting the selected video data on the large display device, (¶0076) the synchronization process keeps track of time lapsed in the video stream from selection to initiate mirroring till it’s ready and further communicates with the large display device by adjusting different time delays.
As to “wherein the control reproducing of the content is started from a reproduction position at a subsequent time from the reproduction position indicated by the received information, based on time taken to complete the reproduction preparation from receipt of the second message” Mittal discloses (¶0076, ¶0077) that for video play back on the media players of the smart phone device and large display device, for example, this can be accomplished by ensuring that the each of the media players receives the video file data starting with the same video frame by methods such as a synchronization process that keeps track of the time lapsed in the video stream played on the smart phone device at the time of selection control that initiates the mirroring of the video 

Regarding claim 4, “The communication apparatus according to claim 1, wherein the communication apparatus is further caused by the stored instructions to: determine whether the received instruction includes another instruction to reproduce the content based on the time taken for the reproduction preparation, and wherein the control is performed in a case where it is determined that the another instruction to reproduce the content based on the time taken for the reproduction preparation is included, and the control is not performed in a case where it is determined that the another instruction to reproduce the content based on the time taken for the reproduction preparation is not included” Watanuki discloses (¶0076-¶0083) the moving image reproduction process where upon user’s instruction to start of moving image reproduction, the device determines if the elapsed time to reproduce an image is after moving image reproduction period or is not after (before) moving image reproduction period; if its determined that the elapsed time is not after the reproduction period and before the start of the moving image reproduction period, the moving image reproduction section acquires the first reference frame image F1 among the plurality of reference frame images F1 to Fn, and if its determined that the elapsed time is after the end of the moving image reproduction period, the moving image reproduction section acquires the last reference frame image Fn among the plurality of reference frame images F1 to Fn as represented in Fig. 3.

Regarding claim 5, “The communication apparatus according to claim 1, wherein the communication apparatus is further caused by the stored instructions to: receive data from the another communication apparatus that is reproducing the content, the data being based on at least either one of a screen display and sound reproduction performed by reproducing the content” Mittal discloses (¶0029) that the web browser proxy can be embedded in the control browser client of the smart phone device; (¶0042, ¶0045, ¶0076) the audio/video data stored in the buffer memory of browser proxy is provided to the large display device as represented in Fig. 1.
As to “reproduce the received data in such a manner that at least either one of the screen display and the sound reproduction is shared with the another communication apparatus” Mittal discloses (¶0044, ¶0048, ¶0076) that when the user of the smart phone selects project button, the system will start mirroring the selected video data to the large display device.
As to “wherein instruction for causing the communication apparatus to obtain the content from the external apparatus and reproduce the content is received while the data is being reproduced” Mittal discloses (¶0064) that while the video is displayed on the large display device, user controls the video by providing instruction using the client app from the smart phone as represented in Fig. 2.

claim 7, “The communication apparatus according to claim 6, wherein the communication apparatus is further caused by the stored instructions to: transmit a stop instruction for instructing the another communication apparatus to stop transmitting the data, based on the stop of the reproduction of the data” Mittal discloses (¶0064) that the large display device displays control buttons where the control selection button (stop) used to control the first video being rendered by the video media player is intercepted as represented in Fig. 2 (element 144).

Regarding claim 9, “The communication apparatus according to claim 1, wherein the reproduction preparation is processing including activation of an application for reproducing the content” Mittal discloses (¶0044, ¶0048, ¶0090) that the media player application of the large display device start to render the video data.

Regarding claim 10, “The communication apparatus according to claim 1, wherein the reproduction preparation is processing including login on a website or service for reproducing the content” Mittal discloses (¶0074, ¶0075) that the user is required to login on a website to provide the binding between two modules.

Regarding claim 11, “The communication apparatus according to claim 1, wherein the reproduction preparation is processing including initialization of at 

Regarding claim 12, “The communication apparatus according to claim 1, wherein the reproduction preparation is processing including obtaining of the content from the external apparatus” Mittal discloses (¶0039, ¶0042) that the video data is obtained from the web server/buffer as represented in Fig. 1.

Regarding claim 13, “The communication apparatus according to claim 1, wherein the instruction includes relevant information about the content” Mittal discloses (¶0048) that the video browser client of the large display device presents a link to the video to be played.

Regarding claim 14, “The communication apparatus according to claim 13, wherein the relevant information is a Uniform Resource Identifier (URI) indicating a storage location of the content in the external apparatus” Mittal discloses (¶0048) that the video browser client of the large display device presents a link to the video to be played, where (¶0053) video link is specified as an URL where to retrieve content from the web site.

Regarding claim 15, “The communication apparatus according to claim 1, wherein image data included in the content reproduced by the another 

Regarding claim 16, “The communication apparatus according to claim 1, wherein either one of image data included in the content reproduced by the another communication apparatus and image data included in the content reproduced by the communication apparatus is image data on a two-dimensional image, and the other is image data on a three-dimensional image” Mittal discloses (¶0042, ¶0066, ¶0084) that the smart phone and the large display device render video data in different resolution, where smart phone displays video in normal resolution while large display device displays 3D video as represented in Fig. 1 (element 148).

Regarding claim 18, “The communication apparatus according to claim 1, wherein the information indicating the reproduction position is expressed by time information indicating a beginning of the content as a starting point” Mittal discloses (¶0076) that the process that keeps track of the time lapsed in the video stream played on the control browser client at the time of selection control that initiates the mirroring of the video stream on the video browser client.

claim 20, see rejection similar to claim 1.

Regarding claim 21, see rejection similar to claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal in view of Watanuki as applied to claim 5 above, and further in view of US PG Pub 2017/0085938 to Yeom (“Yeom”).
Regarding claim 6, combination of Mittal and Watanuki meets all the limitations of the claim except “The communication apparatus according to claim 5, wherein the communication apparatus is further caused by the stored instructions to: stop, after the reproduction preparation is performed, reproduction of the data.”  However, Yeom discloses (¶0064, ¶0080, ¶0091) that the mobile terminal and display device establish a connection and begins mirroring content provided from the mobile terminal onto the display device as represented in Fig. 5; (¶0078) the system stop mirroring content on the display device.
As to “wherein after the reproduction of the data is stopped, reproducing of the content is controlled to be started from a reproduction position at a subsequent time from the reproduction position indicated by the received information, based on a time period from receipt of the information indicating the reproduction position to the stop of the reproduction of the data” Yeom discloses (¶0094) that the display device sends a request to restart/resume stopped content as represented in Fig. 10A (elements 910, 1010), where (¶0080, ¶0099) the playback of the content begins playing after the stop point (5:36) of the .

Claims 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal in view of Watanuki as applied to claims 1 and 5 above, and further in view of in view of US PG Pub 2016/0034245 to Karunakaran (“Karunakaran”).
Regarding claim 8, combination of Mittal and Watanuki meets all the limitations of the claim except “The communication apparatus according to claim 5, wherein the data is received according to a method compliant with a Wi-Fi Miracast standard.”  However, Karunakaran discloses (¶0020) that a source device and a sink device implement wireless display (WD) communication techniques that are compliant with standards such as the Wi-Fi Display (WFD) also known as Miracast standard.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mittal and Watanuki’s systems by using wi-fi Miracast standard between devices as taught by Karunakaran in order to provide an interoperable mechanism to discover, pair, connect, and render multimedia content sourced from a Wi-Fi Display Source at a Wi-Fi Display Sink (¶0003).

Regarding claim 17, combination of Mittal and Watanuki meets all the limitations of the claim except “the communication apparatus according to claim 1, wherein audio data included in the content reproduced by the another communication apparatus and audio data included in the content reproduced by the communication apparatus are of different codecs or sampling frequencies.”  However, Karunakaran discloses (¶0028) that the system comprises a source device and an audio device associated with the sink device which is a stereo system; (¶0027, ¶0044) the audio output of the sink device is processed, formatted, and changed to be output via stereo system vs the audio output of the source device as represented in Fig. 1 (elements 110, 131, 114, 124, 136).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mittal and Watanuki’s systems by using different audio codecs for different devices as taught by Karunakaran in order to enable a system with limited encode/decode capability to transmit audio/video data of higher frequency and quality for processing and output by a more capable sink device (¶0007).

Regarding claim 19, see rejection similar to claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425